Exhibit 10.12
 
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


The grant pursuant to this agreement (this “Agreement”) is made as of the Grant
Date, by Omega Healthcare Investors, Inc. (the “Company”) to ______________ (the
“Recipient”).


Upon and subject to this Agreement (which shall include the Terms and Conditions
and Exhibits appended to the execution page), the Company hereby awards as of
the Grant Date to the Recipient, the opportunity to earn Vested Restricted Units
(the “Restricted Unit Grant” or the “Award”).  Underlined and capitalized terms
in Items A through F below shall have the meanings there ascribed to them.


A.  
Grant Date:  January 1, 2011.



B.  
Plan (under which Restricted Unit Grant is granted): Omega Healthcare Investors,
Inc. 2004 Stock Incentive Plan.



C.  
Vested Restricted Units: The Recipient shall earn a number of Vested Restricted
Units determined pursuant to Exhibit 1.  Each Vested Restricted Unit represents
the Company’s unsecured obligation to issue one share of the Company’s common
stock (“Common Stock”) and related Dividend Equivalents (as defined below) in
accordance with this Agreement.



D.  
Dividends Equivalents.  Each Vested Restricted Unit shall accrue Dividend
Equivalents, an amount equal to the dividends per share paid on one share of
Common Stock to a shareholder of record on or after the Grant Date and until the
date that the Vested Shares ( as defined below) are issued.



E.  
Distribution Date of Vested Shares.  Shares of Common Stock attributable to
Vested Restricted Units (“Vested Shares”) shall be issued and distributed upon
the earlier of the dates listed below, subject to receipt from the Recipient of
the required tax withholding:



1.  
within ten (10) business days following the last day of each calendar quarter in
2014; or

 
2.  
the date of a Change in Control.

 
F.  
Distribution Date of Dividend Equivalents.  Dividend Equivalents attributable to
Vested Restricted Units shall be distributed to the Recipient on the same date
as Vested Shares are distributable to the Recipient under Item E above.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed this Agreement to be effective as
of the Grant Date set forth above.
 

 
OMEGA HEALTHCARE INVESTORS, INC.
                  By:      
Title:
   

 
ii
 

--------------------------------------------------------------------------------

 
 
TERMS AND CONDITIONS TO THE
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN


1. Payment for Vested Restricted Units.  The Company shall issue in book entry
form in the name of the Recipient, or issue and deliver to the Recipient a share
certificate representing, the Vested Shares on the Distribution Date of Vested
Shares.


2. Dividends Equivalents.  The Company shall pay Dividend Equivalents
attributable to Vested Restricted Units on the Distribution Date of Dividend
Equivalents, subject to required tax withholding.


3. Tax Withholding.


(a) The Recipient must deliver to the Company, within ten (10) days after
written notification from the Company as to the amount of the tax withholding
that is due, either (i) cash, or (ii) a check payable to the Company, in the
amount of all tax withholding obligations imposed on the Company as a result of
the issuance of the Vested Shares, except as provided in Section 3(b).  If the
Recipient does not timely satisfy payment of the tax withholding obligation, the
Recipient will be deemed to have made an election to satisfy tax withholding in
the manner provided in Section 3(b).


(b) In lieu of paying the tax withholding obligation described in Section 3(a),
the Recipient may elect to have the number of Vested Shares reduced by the
number of whole shares of Common Stock which, when multiplied by the Fair Market
Value of the Common Stock on the Distribution Date of the Vested Shares,
together with cash or a check in lieu of any fractional Vested Share, is
sufficient to satisfy the minimum amount of the required tax obligations imposed
on the Company as a result of the issuance of the Vested Shares (the
“Withholding Election”).  The Recipient may make a Withholding Election only if
all of the following conditions are met:


(i) The Withholding Election must be made within ten (10) days after the
Recipient receives written notification from the Company as to the amount of the
tax withholding that is due (the “Tax Notice Date”), by executing and delivering
to the Company a properly completed Notice of Withholding Election, in
substantially the form of Exhibit 2 attached hereto; and
 
(ii) Any Withholding Election made will be irrevocable; however, the Committee
may, in its sole discretion, disapprove and give no effect to any Withholding
Election, by giving written notice to the Recipient no later than ten (10) days
after the Company’s receipt of the Notice of Withholding Election, in which
event the Recipient must deliver to the Company, within ten (10) days after
receiving such notice, the amount of the tax withholding pursuant to Section
3(a).  If the Recipient does not timely deliver the amount of the tax
withholding, the Recipient will forfeit the Vested Shares to which the tax
withholding requirement relates.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Restrictions on Transfer.  Except for the transfer by bequest or inheritance,
the Recipient shall not have the right to make or permit to exist any transfer
or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to this Award.  Any such disposition not made in accordance
with this Agreement shall be deemed null and void.  Any permitted transferee
under this Section shall be bound by the terms of this Agreement.


5. Change in Capitalization.


(a) The number and kind of shares issuable under this Agreement shall be
proportionately adjusted for any non-reciprocal transaction between the Company
and the holders of capital stock of the Company that causes the per share value
of the shares of Common Stock subject to the Award to change, such as a stock
dividend, stock split, spinoff, rights offering, or recapitalization through a
large, non-recurring cash dividend (each, an “Equity Restructuring”).  No
fractional shares shall be issued in making such adjustment.


(b) In the event of a merger, consolidation, reorganization, extraordinary
dividend, sale of substantially all of the Company’s assets, other material
change in the capital structure of the Company, or a tender offer for shares of
Common Stock, in each case that does not constitute an Equity Restructuring, the
Committee shall take such action to make such adjustments with respect to the
shares of Common Stock issuable hereunder or the terms of this Agreement as the
Committee, in its sole discretion, determines in good faith is necessary or
appropriate, including, without limitation, adjusting the number and class of
securities subject to the Award, substituting cash, other securities, or other
property to replace the Award, or removing of restrictions.


(c) All determinations and adjustments made by the Committee pursuant to this
Section will be final and binding on the Recipient. Any action taken by the
Committee need not treat all recipients of awards under the Plan equally.


(d) The existence of the Plan and the Restricted Unit Grant shall not affect the
right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.


6. Governing Laws.  This Award shall be construed, administered and enforced
according to the laws of the State of Maryland; provided, however, no Vested
Shares shall be issued except, in the reasonable judgment of the Committee, in
compliance with exemptions under applicable state securities laws of the state
in which Recipient resides, and/or any other applicable securities laws.
 
 
 

--------------------------------------------------------------------------------

 


7. Successors.  This Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.


8. Notice.  Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


9. Severability.  In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.


10. Entire Agreement.  Subject to the terms and conditions of the Plan, this
Agreement expresses the entire understanding and agreement of the parties with
respect to the subject matter.


11. Specific Performance.  In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


12. No Right to Continued Retention.  Neither the establishment of the Plan nor
the Award hereunder shall be construed as giving Recipient the right to
continued service with the Company or an Affiliate.
 
13. Headings and Capitalized Terms.  Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Agreement.  Capitalized terms used, but not defined, in this Agreement shall be
given the meaning ascribed to them in the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
14. Definitions.  As used in this Agreement:
 
“Beginning Stock Price” means the volume-weighted average price per share of
Common Stock for the month of December 2010 on the exchange on which Common
Stock is traded.
 
“Below Threshold Relative TSR” means that Relative Total Shareholder Return is
less than the fiftieth (50th) percentile.
 
“Below Threshold TSR” means the Company has achieved Total Shareholder Return of
less than eight percent (8%) for the Performance Period calculated on an
annualized basis and compounded each December 31.
 
“Cause” shall have the meaning set forth in the employment agreement then in
effect between the Recipient and the Company, or, if there is none, then Cause
shall mean the occurrence of any of the following events:
 
(a) willful refusal by the Recipient to follow a lawful direction of the person
to whom the Recipient reports or the Board of Directors of the Company (the
“Board”), provided the direction is not materially inconsistent with the duties
or responsibilities of the Recipient’s position with the Company, which refusal
continues after the Board has again given the direction in writing;
 
(b) willful misconduct or reckless disregard by the Recipient of his duties or
with respect to the interest or material property of the Company;
 
(c) intentional disclosure by the Recipient to an unauthorized person of
Confidential Information or Trade Secrets, which causes material harm to the
Company;
 
(d) any act by the Recipient of fraud against, material misappropriation from or
significant dishonesty to either the Company or an Affiliate, or any other
party, but in the latter case only if in the reasonable opinion of at least
two-thirds of the members of the Board (excluding the Recipient), such fraud,
material misappropriation, or significant dishonesty could reasonably be
expected to have a material adverse impact on the Company or its Affiliates; or
 
(e) commission by the Recipient of a felony as reasonably determined by at least
two-thirds of the members of the Board (excluding the Recipient).
 
“Change in Control” means any one of the following events which occurs following
the Grant Date:
 
(a) the acquisition within a twelve (12) month period, directly or indirectly,
by any “person” or “persons” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), other than the Company or
any employee benefit plan of the Company or an Affiliate, or any corporation
pursuant to a reorganization, merger or consolidation, of equity securities of
the Company that in the aggregate represent thirty percent (30%) or more of the
total voting power of the Company’s then outstanding equity securities;
 
 
 

--------------------------------------------------------------------------------

 
 
(b) the acquisition, directly or indirectly, by any “person” or “persons” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than the Company or any employee benefit plan of the
Company or an Affiliate, or any corporation pursuant to a reorganization, merger
or consolidation of equity securities of the Company, resulting in such person
or persons holding equity securities of the Company that, together with equity
securities already held by such person or persons, in the aggregate represent
more than fifty percent (50%) of the total fair market value or total voting
power of the Company’s then outstanding equity securities;
 
(c) individuals who as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;
 
(d) a reorganization, merger or consolidation, with respect to which persons who
were the holders of equity securities of the Company immediately prior to such
reorganization, merger or consolidation, immediately thereafter, own equity
securities of the surviving entity representing less than fifty percent (50%) of
the combined ordinary voting power of the then outstanding voting securities of
the surviving entity; or
 
(e) the acquisition within a twelve (12) month period, directly or indirectly,
by any “person” or “persons” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), other than any corporation
pursuant to a reorganization, merger or consolidation, of assets of the Company
that have a total gross fair market value equal to or more than eighty-five
percent (85%) of the total gross fair market value of all of the assets of the
Company immediately before such acquisition.
 
Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Award (a) unless the event also constitutes a
“change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Code Section 409A(a)(2)(v), or (b) by reason of any actions or events
in which the Recipient participates in a capacity other than in his capacity as
an officer, employee, or director of the Company or an Affiliate.
 
 
 

--------------------------------------------------------------------------------

 
 
“Confidential Information” means data and information relating to the business
of the Company or an Affiliate (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Recipient or of which the
Recipient became aware as a consequence of or through his relationship to the
Company or an Affiliate and which has value to the Company or an Affiliate and
is not generally known to its competitors.  Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company or an Affiliate (except where such public disclosure has
been made by the Recipient without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means without breach of any obligations of confidentiality owed
to the Company or any of its Affiliates.
 
“Ending Stock Price” means the volume-weighted average price per share of Common
Stock for the month of December 2013 on the exchange on which Common Stock is
traded unless a Change in Control occurs before January 1, 2014, in which case
the term means the value per share determined as of the date of the Change in
Control, such value to be determined by the Compensation Committee in its
reasonable discretion based on the actual or implied price per share paid in the
Change in Control transaction.
 
“Good Reason” shall have the meaning set forth in the employment agreement then
in effect between the Recipient and the Company, or, if there is none, then Good
Reason shall mean the occurrence of an event listed in Subsection (a) through
(c) below:
 
(a)           the Recipient experiences a material diminution of the Recipient’s
responsibilities of his position, as reasonably modified by the person to whom
the Recipient reports or the Board from time to time, such that the Recipient
would no longer have responsibilities substantially equivalent to those of other
executives holding equivalent positions at companies with similar revenues and
market capitalization;
 
(b)           the Company reduces the Recipient’s annual base salary or annual
bonus opportunity at high, target or threshold performance as a percentage of
annual base salary; or
 
(c)           the Company requires the Recipient to relocate the Recipient’s
primary place of employment to a new location that is more than fifty (50) miles
from its current location (determined using the most direct driving route),
without the Recipient’s consent;
 
provided however, as to each event in Subsection (a) through (c),
 
(i)           the Recipient gives written notice to the Company within ten (10)
days following the event or receipt of notice of the event of his objection to
the event;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)          the Company fails to remedy the event within ten (10) days
following the Recipient’s written notice; and
 
(iii)         the Recipient terminates his employment within thirty (30) days
following the Company’s failure to remedy the event.
 
“High Relative TSR” means that Relative Total Shareholder Return is the
eightieth (80th) percentile or above.
 
“High TSR” means the Company has achieved an annualized Total Shareholder
Return, compounded each December 31, of at least twelve percent (12%) for the
Performance Period.  In calculating High TSR, dividends paid during the calendar
year shall be subtracted from the stock price in effect at the beginning of the
year (i.e., in the case of 2011, the Beginning Stock Price) multiplied by twelve
percent (12%) to arrive at the stock price in effect at the beginning of the
next year for purposes of the compounding calculation.
 
“Performance Period” means the period from and including January 1, 2011 through
the earlier of December 31, 2013 or the date of a Change in Control.
 
“Relative Total Shareholder Return” means Total Shareholder Return ranked on a
percentile basis relative to the average total shareholder return of companies
comprising the MSCI U.S. REIT Index for the same period for which Total
Shareholder Return is calculated and using the same methodology used for
calculating Total Shareholder Return.
 
“Target Relative TSR” means that Relative Total Shareholder Return is the
sixty-fifth (65th) percentile.
 
“Target TSR” means the Company has achieved an annualized Total Shareholder
Return, compounded each December 31, of ten percent (10%) for the Performance
Period.  In calculating Target TSR, dividends paid during the calendar year
shall be subtracted from the stock price in effect at the beginning of the year
(i.e., in the case of 2011, the Beginning Stock Price) multiplied by ten percent
(10%) to arrive at the stock price in effect at the beginning of the next year
for purposes of the compounding calculation.
 
“Threshold Relative TSR” means that Relative Total Shareholder Return is the
fiftieth (50th) percentile.
 
“Threshold TSR” means that the Company has achieved an annualized Total
Shareholder Return, compounded each December 31, of eight percent (8%) for the
Performance Period.  In calculating Threshold TSR, dividends paid during the
calendar year shall be subtracted from the stock price in effect at the
beginning of the year (i.e., in the case of 2011, the Beginning Stock Price)
multiplied by eight percent (8%) to arrive at the stock price in effect at the
beginning of the next year for purposes of the compounding calculation.
 
 
 

--------------------------------------------------------------------------------

 
 
“Total Shareholder Return” means the sum of the total change in the Ending Stock
Price as compared to the Beginning Stock Price, plus any dividends paid to a
shareholder of record with respect to one share of Common Stock during the
Performance Period.
 
“Trade Secrets” means information including, but not limited to, technical or
nontechnical data, formulae, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential customers or suppliers which (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.
 
“Vesting Period” means the period beginning on the day after the last day of the
Performance Period and ending December 31, 2014.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1




A.
The number of Vested Restricted Units is determined as of the last day of the
Performance Period by adding the number determined in the TSR Chart and the
Relative TSR Chart set forth below; provided that the Recipient shall vest in
twenty-five percent (25%) of the Vested Restricted Units as of the last day of
each calendar quarter during the Vesting Period only if the Recipient remains an
employee, director or consultant of the Company or an Affiliate during the
entire Performance Period and through the last day of such calendar quarter.

 
TSR Chart
 
Below
Threshold
TSR
*Threshold
TSR
*Target
TSR
*High
TSR
Zero
Vested
Units
     

 
Relative TSR Chart
 
Below
Threshold
Relative TSR
**Threshold
Relative TSR
**Target
Relative TSR
**High
Relative TSR
Zero
Vested
Units
     



*
If Total Shareholder Return falls between Threshold TSR and Target TSR or
between Target TSR and High TSR, the number of Vested Restricted Units under the
TSR Chart shall be determined by rounding actual Total Shareholder Return to the
closest 0.5% percentage points and then applying linear interpolation based on
the percentage points by which Threshold TSR or Target TSR, as so adjusted,
respectively, is exceeded.

 
**
If Relative Total Shareholder Return falls between Threshold Relative TSR and
Target Relative TSR or between Target Relative TSR and High Relative TSR, the
number of Vested Restricted Units under the Relative TSR Chart shall be
determined by rounding Relative TSR to the closest five (5) percentile points
and then applying linear interpolation based on the percentile by which
Threshold Relative TSR or Target Relative TSR, respectively, is exceeded.

 
B.
Notwithstanding the foregoing, if the Recipient dies or becomes subject to a
Disability while an employee, director or consultant of the Company or an
Affiliate, the Recipient resigns from the Company for Good Reason or the Company
terminates the Recipient’s employment without Cause (each such event referred to
as a “Qualifying Termination”), in each case:

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(i)
during the Performance Period and more than sixty (60) days before a Change in
Control, the Recipient shall earn upon completion of the Performance Period a
number of Vested Restricted Units equal to the number of Vested Restricted Units
determined in the charts above, multiplied by a fraction, the numerator of which
is the number of days elapsed in the Performance Period through the date of such
event and the denominator of which is 1,095 (i.e., 365 x 3), or

 
 
(ii)
during the Vesting Period, the Recipient shall earn the same number of Vested
Restricted Units determined in the charts above as if the Recipient were to
remain an employee of the Company through the last day of the Vesting Period.

 
C.
Notwithstanding any other provision of this Agreement, if a Change in Control
occurs upon or after the Grant Date and before December 31, 2014, and (i) the
Recipient remains an employee, director or consultant of the Company or an
Affiliate during the entire Performance Period until the date of the Change in
Control, or (ii) if within sixty (60) days before the Change in Control, the
Recipient incurs a Qualifying Termination, the Recipient shall be 100% vested
in, as of the date of the Change in Control:

 
 
1.
if the Change in Control occurs before January 1, 2014, the number of units
determined from the Relative TSR Chart based on the percentile of Relative Total
Shareholder Return achieved for the Performance Period through the date of the
Change in Control, plus

 
 
a.
the number of units determined in the TSR Chart if the applicable level of Total
Shareholder Return for the full three year Performance Period (determined
without regard to the shortening of the period as a result of the Change in
Control) is achieved, or

 
 
b.
a number of units equal to the number of units determined in the TSR Chart
multiplied by a fraction, the numerator of which is the number of days elapsed
in the Performance Period through the date of the Change in Control and the
denominator of which is 1,095 (i.e., 365 x 3), if the applicable level of Total
Shareholder Return has been achieved based on annualized performance to the date
of the Change in Control but not for the full three year Performance Period
(determined without regard to the shortening of the period as a result of the
Change in Control), or

 
 
c.
a number of units determined by interpolation between the numbers in clause (a)
and (b) above if the applicable level of Total Shareholder Return has been
exceeded based on performance to the date of the Change in Control but is less
than the applicable level for the full three year Performance Period (determined
without regard to the shortening of the period as a result of the Change in
Control), or

 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
if the Change in Control occurs after December 31, 2013, the number of units
determined in the above charts that were actually earned for the Performance
Period.

 
D.
The portion of the Restricted Unit Grant that has not become Vested Restricted
Units as of the earlier of the last day of the Performance Period, or, except as
provided in Item C above, as of the date the Recipient ceases to be an employee,
director, or consultant of the Company or an Affiliate shall be forfeited. In
addition, if the Recipient ceases to be an employee, director, or consultant of
the Company or an Affiliate during, but before the last day of, each calendar
quarter during the Vesting Period, then except as provided in Item C above, the
unvested portion of the Restricted Unit Grant shall be forfeited.

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2




NOTICE OF WITHHOLDING ELECTION
PURSUANT TO OMEGA HEALTHCARE INVESTORS, INC.
2004 STOCK INCENTIVE PLAN
 

 
TO:
Omega Healthcare Investors, Inc.
     
Attention: Chief Financial Officer
           
FROM:
             
RE:
Withholding Election
 

 
This election relates to the Restricted Unit Grant identified in Paragraph 3
below.  I hereby certify that:
 
(1)           My correct name and social security number and my current address
are set forth at the end of this document.
 
(2)           I am (check one, whichever is applicable).
          
 
[ ]
the original recipient of the Restricted Unit Grant.

 
 
[ ]
the legal representative of the estate of the original recipient of the
Restricted Unit Grant.

 
 
[ ]
a legatee of the original recipient of the Restricted Unit Grant.

 
 
[ ]
the legal guardian of the original recipient of the Restricted Unit Grant.

 
(3)           The Restricted Unit Grant pursuant to which this election relates
was issued with a Grant Date of __________________ under the Omega Healthcare
Investors, Inc. 2004 Stock Incentive Plan (the “Plan”) in the name of
___________________.  This election relates to ______ shares of Common Stock
issuable pursuant to the Restricted Unit Grant.


(4)           I hereby elect to have certain of the shares of Common Stock
withheld by the Company for the purpose of having the value of the shares
applied to pay federal, state and local, if any, taxes arising from the
exercise.


The fair market value of the shares of Common Stock to be withheld in addition
to $_________ in cash to be tendered to the Company by the recipient of the
Restricted Unit Grant shall be equal to the minimum statutory tax withholding
requirement under federal, state and local law in connection with the exercise.


(5)           This Withholding Election is made no later than ten (10) days
after the Tax Notice Date and is otherwise timely made pursuant to the Plan.
 
 
 

--------------------------------------------------------------------------------

 


(6)           I further understand that, if this Withholding Election is not
disapproved by the Committee, the Company shall withhold from the Common Stock
issuable to me a whole number of shares of Common Stock having the value
specified in Paragraph 4 above.


(7)           The Plan has been made available to me by the Company, I have read
and understand the Plan and I have no reason to believe that any of the
conditions therein to the making of this Withholding Election have not been
met.  Capitalized terms used in this Notice of Withholding Election without
definition shall have the meanings given to them in the Plan.
 

  Dated:               Signature:                    
Name (Printed)
                Street Address                  City, State, Zip Code

 